Dismissed and Memorandum Opinion filed December 21, 2006







Dismissed
and Memorandum Opinion filed December 21, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00927-CV
____________
 
IN THE MATTER OF C.S.
 

 
On Appeal from County Court at Law
No. 2
Galveston County,
Texas
Trial Court Cause No.
04JV0034
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed February
27, 2006.  Appellant filed an untimely motion for new trial on April 3, 2006. 
Appellant=s notice of appeal was filed June 7, 2006.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1




Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 9 (1997) (construing the predecessor to Rule 26).  Appellant=s notice of appeal
was not filed within the fifteen-day period provided by Rule 26.3
On November 9, 2006, notification was transmitted to all
parties of the court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 21, 2006.
Panel consists of Justices Frost,
Seymore, and Guzman.